Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 15, 2002, convicting him of attempted murder in the first degree (two counts) and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
*615The defendant’s claim that the verdict was repugnant is not preserved for appellate review, as no objection was raised before the jury was discharged (see People v Graham, 307 AD2d 935 [2003]; People v Balbuena, 264 AD2d 424 [1999]). In any event, the verdict was not repugnant.
Furthermore, the defendant’s claim of ineffective assistance of counsel rests on matter dehors the record, which cannot be reviewed on direct appeal (see People v Boyd, 244 AD2d 497 [1997]).
The trial court did not err in imposing consecutive sentences since the defendant committed separate acts, neither of which was a material element of the other (see Penal Law § 70.25 [2]; People v Sumpter, 203 AD2d 605 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Spolzino and Lifson, JJ., concur.